DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
In the amendment dated 9/7/2022, the following has occurred: Claim 1 has been amended.
Claims 1, 4-9, and 11-15 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-9, and 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 has been amended to require “wherein the connection portion […] has an expanded structure protrusively extending forward further to a foremost terminal of the module housing or protrusively extending rearward further to a rearmost terminal of the module housing.” The phrase “an expanded structure” is indefinite because it is unclear what positive structural elements it requires in itself—i.e. what does an “expanded structure” actually require in contrast to a non-expanded structure? Furthermore, the phrase “extending forward [or rearward] further” is indefinite because this is a relative term with no clear standard set forth in the text of the claim. The claim does not state with respect to what the “further” is supposed to be interpreted. It seems from the arguments submitted by Applicant on 9/7/2022 that the limitation is intended to be read as requiring that the connection portion extend further forward or backward with respect to some feature of a particular battery module, but this is not stated in the claims and it not clear how to read this in light of earlier limitations like, “the first connection portion extending beyond a front surface of the respective battery module in the front-rear direction.” The limitation has been read broadly to require a connection portion that extends past the battery module in a connection direction. 

Claim Rejections - 35 USC § 102
Claims 1-7, 9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira (GB 2560039 to Oliveira et al.).
	Regarding Claim 1, Oliveira teaches:
a battery pack comprising a plurality of battery modules Ma/b/c arranged in a front-rear direction wherein each module includes a plurality of cylindrical battery cells arranged in a horizontal direction and having electrode terminals at an upper portion and a lower portion thereof (page 38, Fig. 1)
a module housing 40a/b/c having a plurality of hollows in which the plurality of cylindrical battery cells are accommodated (Fig. 1)
a first connection plate having a first body portion at the upper portion of the plurality of cylindrical battery cells and provided with a plurality of first connection terminals respectively in electrical contact and connection with the electrode terminals at the upper portion of the plurality of cells, and a first connection portion configured to protrusively extend from a left end or a right end of the first body portion so that the first connection portion is bent downward from the first body portion, the first connection portion extending beyond a front surface of the battery module in the front-rear direction (Fig. 1)



    PNG
    media_image1.png
    619
    869
    media_image1.png
    Greyscale

a second connection plate opposite the first connection plate with a bent connection portion that is configured to protrusively extend in bent fashion from a left or right end, wherein the first connection portion of one of the battery modules is in contact and connection with the second connection portion of an adjacent one of the battery modules (Fig. 1)
wherein the connection portion of at least one of the connection plates has a structure that protrusively extends forward to a terminal portion at the end of the structure (page 38, see end connection portions in figures)
	Regarding Claim 4, Oliveira teaches: 
a rib structure 88 at an outer wall of the module housing to protrusively extend in a horizontal direction from an outer surface thereof (Fig. 1, page 38)
	Regarding Claims 5 and 6, Oliveira teaches:
wherein the module housing includes “pins, stakes, spigots, bosses or detents” 49 that can extend in a vertical direction from an upper surface or a lower surface and would be fitted to a hollow structure perforated in the vertical direction for interfacing the components of the housing (page 45, Figs. 1, 6, etc.)
	Regarding Claim 7, Oliveira teaches:
wherein the first connection portion faces an outer side of one of the fixing tubes (Fig. 1)
	Regarding Claim 9, Oliveira teaches:
wherein the battery module further includes a protection member 88 at least partially inserted and fixed in an outer wall of the module housing facing the first connection portion and having a plate shape with a predetermined thickness (Fig. 1)
	Regarding Claims 14-15, Oliveira teaches:
a vehicle to which the battery pack provides power (page 1)

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (GB 2560039 to Oliveira et al.) in view of Goto (JP 2017/091989 to Goto, the Office cites to provided machine English translation). 
	Regarding Claim 8, Oliveira does not teach:
wherein the module housing includes a protection plate ridged outward from the left and right outer walls thereof and having a plate shape with a predetermined thickness 
	Goto, however, from the same field of invention, regarding a battery module with side-connecting bus bars similar to Oliveira, teaches side module walls with protection plates 16 that are ridged outward 38 from the left and right outer walls thereof and having a plate shape with a predetermined thickness (Fig. 2, para 0022). It would have been obvious to use the module wall structures of Goto with the motivation to provide side openings that still protected the bus bars but allowed for greater air flow to keep the battery modules cool. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (GB 2560039 to Oliveira et al.) in view of Park (US 2013/0052515 to Park et al.).
	Regarding Claims 11 and 12, Oliveira teaches:
a plurality of battery modules with connection bus bars having an electrically conductive materials that connects neighboring modules, the bus bar including a definable contact portion of each plate with an arbitrarily definable “detouring portion” having both ends respectively connected to the first and second contact portions (see Figs.)
	Oliveira does not teach:
wherein the detouring portion is “stepped outward from” the contact portions
wherein the battery modules are placed on top of each other
	Placing battery modules in stacked relation was known in the art. Park, for instance, from the same field of invention, teaches stacking battery modules and providing a connection bus bar that bends down and forms a “detouring portion” that is “stepped outward from” definable contact portions (Fig. 5).

    PNG
    media_image2.png
    752
    582
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to stack the modules of Oliveira in order to fit in the modules in a given geometric space, and the lengthen the interconnectors appropriately, including providing a bus bar connection with an overlapping “stepped outward” portion for connection via e.g. welding, as taught in Park, with the motivation to securely and ably connect the stacked modules. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (GB 2560039 to Oliveira et al.) in view of Nakayama (US 2017/0288199 to Nakayama et al.) and/or Park2 (US 2015/0287964 to Park et al.).
	Regarding Claim 13, Oliveira does not teach:
a hook structure at left and right outer walls of the module housing to protrusively extend outward from the outer walls of the module housing so that the connection portion fo the connection plate is closely fixed to the outer wall of the module housing
	Nakayama, however, regarding a battery module with connection structures, teaches hook portions of the module 51/52 to ensure a bus bar for connecting cells does not move relative to the module wall (Fig. 4). Similarly, Park2, regarding a battery  module, teaches hook structures 180 on outer side walls for holding an electrical connection component to the side wall of the module (Fig. 8). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	

Response to Arguments
In response to the RCE filed with amendments, the rejections have been modified to rely on Oliveira. Applicant’s arguments appear to rely on new, indefinite limitations, but Oliveira appears to address the new limitations under a broadly reasonable interpretation when read in light of the specification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0233723
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723